Citation Nr: 0004268	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear condition, and, if so, whether service connection is 
warranted for this condition.

2.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied service 
connection for a sinus condition and found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for an ear condition.

In his substantive appeal, the veteran requested a hearing 
before a Member of the Board.  A hearing was scheduled for 
August 1998, but it was canceled.


FINDINGS OF FACT

1.  In a January 1984 rating decision, the RO denied, on the 
merits, service connection for an ear condition.  The veteran 
was notified of that decision in January 1984 and did not 
appeal. 

2.  Some of the evidence received since 1984 in support of 
the veteran's attempt to reopen his claim for service 
connection for an ear condition is material.

3.  The veteran currently has various inner ear disorders, 
including Meniere's disease, chronic vertigo, and 
labyrinthitis.

4.  The medical evidence does not show that the veteran 
currently has a chronic sinus disorder.

5.  The veteran's service medical records showed no 
complaints of or treatment for inner ear or sinus 
symptomatology. 

6.  There is no medical evidence of a nexus, or link, between 
the claimed sinus and ear disorders and any disease or injury 
during service, and the claims for service connection are not 
plausible.


CONCLUSIONS OF LAW

1.  The January 1984 rating decision that denied service 
connection for an ear condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for an ear condition 
is reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claims for service connection for ear and sinus 
conditions are not well grounded, and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Service connection for ear condition

The veteran initially filed a claim for service connection 
for an inner ear problem in April 1983.  He indicated that he 
had had problems with this during service, but it was first 
diagnosed in 1959.  His service medical records showed no 
complaints concerning the inner ear.  A VA outpatient record 
dated in March 1983 indicated that the veteran had had 
chronic vertigo since 1960, and the diagnosis was chronic 
benign positional vertigo.  Upon VA examination in 1983, when 
questioned about experiencing any vertigo during service, the 
veteran stated that he was seasick a lot.  He had suffered 
from benign positional vertigo since 1960.  

In a January 1984 rating decision, the RO denied entitlement 
to service connection for an ear condition, finding that the 
evidence of record did not show a chronic ear condition.  A 
decision of a duly-constituted rating agency or other agency 
of original jurisdiction is final and binding as to all field 
offices of the Department as to written conclusions based on 
evidence on file at the time the veteran is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The veteran has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).  A 
letter from the RO, advising the veteran of the January 1984 
decision and of appellate rights and procedures, was issued 
in January 1984.  He did not disagree with that decision; 
therefore, it is final.  38 U.S.C.A. § 7105 (West 1991). 

In September 1997, the veteran again filed a claim for 
service connection for an inner ear condition.  In order to 
reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The evidence received subsequent to January 1984 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since January 1984, the 
following evidence has been received:  (1) the appellant's 
contentions; and (2) VA outpatient records for treatment 
between 1975 and 1998. 

With the exception of a copy of the March 1983 VA progress 
note that was previously associated with the claims file, the 
rest of the evidence received since 1984 is new in that it 
was not previously of record.  It is necessary, therefore, to 
decide if this evidence is material.  To be material, it must 
be (a) relevant in that it bears directly and substantially 
on the matter under consideration, and (b) so significant, 
either by itself or with other evidence, that it must be 
considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the veteran has submitted material 
evidence concerning his claim for service connection for an 
ear disorder.  The basis of the RO's denial in 1984 was that 
there was no evidence showing that the veteran had a chronic 
ear disorder.  New evidence has been obtained that shows 
diagnoses of chronic ear disorders (i.e., chronic vertigo, 
Meniere's disease, labyrinthitis).  This evidence bears 
directly and substantially on the specific matter under 
consideration (i.e., entitlement to direct service 
connection), and it is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  Accordingly, the Board 
concludes that this evidence is new and material evidence, 
and the claim for service connection for an ear condition 
must be reopened.

Despite the additional evidence, the reopened claim is not 
well grounded.  See Elkins.  There is evidence of a current 
disability, in that diagnoses of chronic inner ear disorders 
have been rendered, as discussed above.  The appellant's 
service medical records showed no complaints of or treatment 
for inner ear complaints.  The veteran's reported history is 
somewhat contradictory.  When asked during the 1983 VA 
examination if he had ever experienced vertigo during 
service, he only replied that he had been seasick.  However, 
a VA progress note dated in October 1985 shows a reported 
history of vertigo since service, while other VA progress 
notes show a reported history of vertigo since 1960.  

Assuming that the veteran has submitted competent lay 
evidence of experiencing vertigo during service, there is no 
medical evidence of a nexus, or link, between any inservice 
disease or injury and the post-service inner ear disorders.  
The post-service medical evidence does not show complaints of 
inner ear symptomatology until 1976.  The only evidence 
suggesting that the veteran had any inner ear problems prior 
to that time are the conflicting reported histories, as 
discussed above.  Diagnosis of a chronic inner ear disorder 
was also not rendered until 1976, and the veteran has been 
consistently treated since that time for these conditions.  
However, this diagnosis was approximately 30 years after the 
veteran's discharge from service.  There is no evidence 
showing that the veteran had a chronic inner ear disorder 
prior to that time, and he indicated on his initial claim for 
compensation that an inner ear disorder was not diagnosed 
until 1959, which was still 13 years after his discharge from 
service.  At no time has a medical professional indicated 
that any of the veteran's post-service inner ear disorders 
are in any manner related to his military service or began 
during service. 

The only evidence linking the veteran's current ear disorders 
to his military service consists of his current statements.  
Even accepting his statements as true, he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that this claim is not well 
grounded.

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
would contain medical opinions associating the claimed ear 
disorder with his period of service.

The Board notes that the basis of the RO's denial of this 
claim was that new and material evidence had not been 
submitted, and the RO did not, therefore, consider whether 
this claim was well grounded.  When the Board addresses an 
issue that was not addressed by the RO, consideration must be 
given to whether the veteran will be prejudiced by the 
Board's consideration of the issue in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  Although 
the veteran did not specifically present argument as to the 
merits of his claim, his due process rights are not violated 
by this Board decision.  First, the relevant statutes and 
regulations regarding service connection were included in the 
statement of the case.  Second, when a claim is reopened on 
the basis of new and material evidence, if it is clear from 
the evidence that the reopened claim is not well grounded, 
then there is no way as a matter of law that the veteran 
could prevail.  Winters, 12 Vet. App. at 208.  In such a 
situation, a remand for the RO to determine that the claim is 
not well grounded would simply serve to impose an unnecessary 
burden with no gain to the veteran.  Id., citing Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).  In this case, the lack of medical nexus 
evidence is clear and indisputable, and it is not necessary 
to remand this claim.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim for service 
connection for an ear disorder is plausible, the claim must 
be denied as not well grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There 
is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78.

B. Service connection for sinus condition

The laws and regulations regarding service connection are 
discussed above.  Initially, it is not clear that the veteran 
has a current sinus disability.  His VA outpatient records 
last showed treatment for a sinus disorder in 1994.  Even if 
this were accepted as evidence of a current disability, there 
is no medical evidence of a nexus, or link, between any 
inservice disease or injury and the post-service sinus 
disorder.  

The veteran's service medical records show no sinus-related 
complaints, and he has not alleged that he experienced any 
sinus problems during service.  The post-service medical 
evidence does not show complaints of sinus symptomatology 
until 1975.  Although diagnoses of sinusitis were rendered in 
1975-76, a consultation report indicates that he did not have 
sinusitis, but rather chronic nasal obstruction secondary to 
nasal septal deviation.  He underwent surgery for this 
condition in 1976, but VA records for treatment in 1988, 
1989, and 1994 show diagnoses of recurrent sinusitis.  There 
is no evidence indicating that the veteran had any sinus 
problems prior to 1975.  Therefore, his complaints and the 
earliest possible diagnosis of a sinus disorder were 
approximately 29 years after the veteran's discharge from 
service.  At no time has a medical professional indicated 
that any of the veteran's post-service sinus disorder is in 
any manner related to his military service or began during 
service.  As indicated above, the veteran does not have the 
medical expertise to render such an opinion.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that this claim is 
not well grounded.

Since the veteran's claim is not well grounded, VA has no 
duty to assist him, including by providing him a VA 
examination.  VA also has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence to 
complete his application for VA benefits because nothing in 
the record suggests the existence of evidence that might 
contain medical opinions associating the claimed sinus 
disorder with the veteran's period of service.  There is no 
duty to assist further in the development of this claim, 
because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78.


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for an ear condition, 
the claim is reopened, and, to that extent, the appeal is 
granted.

Entitlement to service connection for an ear condition and 
sinus condition is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

